Fein, J. (dissenting).
Defendant was indicted for criminal possession of a controlled substance in the second degree and two counts of criminal possession of a weapon in the third degree. The issue of whether he possessed the weapon and the drugs was a narrow one. The question was one of credibility as between the officers’ testimony concerning defendant’s possession of the contraband items, and defendant’s explanation. This was all that should have been presented to the jury for resolution.
However, the defendant was actually tried for being part of an extensive drug operation. The description of the trial in the majority opinion demonstrates this conclusively. The bulk of the testimony related to the big drug operation, the objective of the Task Force.
It cannot be disputed that some evidence of other crimes may be admissible, when required as background material (People v Montanez, 41 NY2d 53). However, this does not justify the expansive story revealed here where the evidence of collateral matters clearly outweighed the relevant evidence. Such extraneous evidence resulted in undue prejudice to the defendant (see People v Schwartzman, 24 NY2d 241, 247, cert den 396 US 846). Much of the testimony was irrelevant. Even relevant evidence may be excluded when its prejudicial effect will outweigh its probative value (People v Jones, 62 AD2d 356, 357).
Admission of this testimony placed before the jury proof of possible other crimes, having no real relationship to the crimes charged, namely, possession of a weapon and a controlled substance. The case as tried was participation in the illicit sale of drugs as a business, not the limited issues tendered by the indictment.
*402.The evidence was inadmissible for the very reason that it tended to show defendant was participating in some manner in an expansive and continuous business of selling narcotics, involving one or more uncharged crimes (.People v Jones, 62 AD2d, at pp 357-358).
The prejudicial effect of the testimony plainly outweighed its probative value. It is of no significance that, after the able and experienced Trial Judge indicated on the openings that the People would be permitted to introduce evidence of the larger operation as background, defendant’s attorney on cross-examination asked questions which unfortunately added to the prejudicial background material. In face of the court’s ruling, he had no other option (People v Jones, supra).
The collateral matter introduced on rebuttal went solely to credibility and was improperly received. It was not “inextricably interwoven with the crime charged” (People v Vails, 43 NY2d 364, 368) and was prejudicial (People v Schwartzman, 24 NY2d, at p 245).
In my view, defendant was denied a fair trial. Judgment should be reversed and a new trial ordered.
Asch and Kassal, JJ., concur with Ross, J. P.; Carro and Fein, JJ., dissent in separate opinions.
Judgment, Supreme Court, New York County, rendered on September 21, 1981, affirmed.